Citation Nr: 1738646	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas. 


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for degenerative joint and disc disease, lumbosacral spine.

2.  Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for mixed headache disorder with myofascial neck pain.

3.  Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for degenerative joint and disc disease, lumbosacral spine, mixed headache disorder with myofascial neck pain, and TBI, assigning an effective date of May 19, 2010 for each disability and their initial ratings.  The Veteran timely appealed the assigned effective dates.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting freestanding earlier effective date claims).

Jurisdiction over this case was subsequently transferred to the VARO in Waco, Texas, and that office forwarded the appeal to the Board.

In his June 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  The requested hearing was scheduled for April 2017, but the Veteran failed to appear.  He has not asserted good cause for missing the scheduled hearing, and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. An October 2012  RO decision awarded service connection for degenerative joint disease and disc disease, lumbosacral spine, mixed headache disorder with myofascial neck pain, and TBI, all effective from May 19, 2010.

2.  The April 1990 RO decision is final because the Veteran did not appeal and new and material evidence was not received with respect to the claims within a year of notification of the decision.

3.  The evidence reflects that the Veteran did not file service connection claims for any of these disabilities prior to May 19, 2010, and there is no document in the claims file prior to that date from which a claim can be inferred.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 19, 2010 for the grant of service connection for degenerative joint and disc disease, lumbosacral spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  The criteria for an effective date prior to May 19, 2010 for the grant of service connection for mixed headache disorder with myofascial neck pain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

3.  The criteria for an effective date prior to May 19, 2010 for the grant of service connection for TBI have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  In this case, the claims for earlier effective dates arise from the Veteran's disagreement with the effective dates assigned in connection with the grants of service connection for lumbosacral spine, headaches with myofascial neck pain, and TBI in an October 2012 rating decision.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The duty to notify is satisfied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  
As shown by the discussion below, all the pertinent evidence is already of record with respect to the Veteran's earlier effective date claims.  The Veteran has not identified and the record does not show that there is outstanding evidence relevant to the earlier effective date claims.  No further assistance is necessary.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claims are ready to be considered on the merits.

 II. Analysis

The currently assigned effective date of May 19, 2010 for the disabilities at issue are based on the date the RO received the Veteran's petitions to reopen previously denied low back injury and head injury claims and his service connection claim for headache. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  As a general matter, "absent a showing of [clear and unmistakable error, a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); see also 38 C.F.R. § 3.400 (q)(2) (where new and material evidence is received after a final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014).  Prior to March 24, 2015, informal claims were recognized.  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  An informal claim must identify the benefit sought. 

Historically, the Veteran originally filed service connection claims for chronic residuals of a low back injury and head injury in February and March 1990.  
In an April 1990 rating decision, the RO denied service connection for these claims on the basis that residuals from back and head injuries were not found.  The Veteran did not appeal this decision, and new and material evidence was not received within a year of its issuance.  The April 1990 rating decision became final with respect to these claims.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

On May 19, 2010, the Veteran submitted the current claims.  He identified multiple residual disorders from low back and head injuries, to include headaches.  In an October 2012 rating decision, the RO granted service connection for degenerative joint disease and disc disease, lumbosacral spine, mixed headache disorder with myofascial neck pain, and TBI.  The RO assigned an effective date of May 19, 2010 based upon the date that the claims were filed.    

The Veteran contends that effective dates from his February and March 1990 claims are warranted.  (See June 2011, May 2012 and August 2015 statements; February 2013 notice of disagreement).  At that time, he received inadequate medical evaluations.  He asserts that further imaging studies, specifically magnetic resonance imaging (MRI) studies of his lumbar spine and brain, would have established residuals to substantiate his February and March 1990 service connection claims.  Id.  In this regard, the Board points out that an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The date in this case is May 19, 2010.  This is the earliest date that he filed the claims that resulted in the grants of service connection.  Id.  

To the extent that the Veteran is arguing that there was clear and unmistakable error (CUE) in the prior April 1990 denial, the Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions. See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  Moreover, a contention that VA did not provide a sufficient medical evaluation or treatment in developing the February and March 1990 claims would be tantamount to a contention that there was CUE in the April 1990 decision based on a breach of the duty to assist.  This cannot be the basis for a valid CUE motion.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (breach of the duty to assist cannot constitute CUE).  The Veteran's contention that an earlier effective date is warranted due to VA's failure to properly assist in developing prior claims is therefore without merit.

Since the claims were filed prior to March 24, 2015, the Board has considered whether an informal claim was filed prior to May 19, 2010.  38 C.F.R. § 3.155 (2014).  An informal claim was "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a). Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  The evidence between June 1990 and May 19, 2010 is limited to a 2005 request to release service treatment records.  There is no communication or action, indicating intent to apply for one or more VA benefits until May 19, 2010.  Id.  A pending service connection claim for any of the disabilities is not found under the regulations recognizing informal claims prior to March 24, 2015.  Id.  

Alternatively, the Veteran asserts that his psychiatric symptoms prevented him from appealing the April 1990 rating decision.  See June 2011 Veteran statement.  This assertion raises an argument for equitable tolling.  In Irwin v. Department of Veterans Affairs, 111 S. Ct. 453, 458 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 457.

However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

In Barrett v. Principi, 363 F.3d 1316, 1321 (2004), the Federal Circuit expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making'... or 'incapable of handling [his] own affairs or unable to function [in] society.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.  Therefore, as the effective date established for the Veteran's entitlement to service connection for lumbar spine disability, headaches with myofascial strain and TBI was based on 38 U.S.C.A. § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Given the finality of the April 1990 rating decision, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r) (2016).  Accordingly, the Board concludes that May 19, 2010 is the proper effective date for the grants of service connection for degenerative joint and disc disease, lumbosacral spine; mixed headache disorder with myofascial neck pain; and TBI.  This is the date that the claims were filed.  As a preponderance of the evidence is against entitlement to an earlier effective date for these claims, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for degenerative joint and disc disease, lumbosacral spine is denied.

Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for mixed headache disorder with myofascial neck pain is denied.

Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for TBI is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


